DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. Applicant argued that, “Creveling discloses a box like section 12 that forms a body or base and an intermediate section, where the intermediate section includes a lower box-like container 13 and an "upwardly hinging top portion [that] is made up of head [15] and foot-board [20] sections which can be extended away from the intermediate box section to form a full length bed." See 2:27-29. More, "specifically, the head section [15] [is] hingedly connected ... by links 16 [and] the foot-section [20] is similarly constructed [such that it is] connected with the intermediate section by reversely hinged side-links 22." See 2:30-46. Nowhere does Creveling disclose or fairly suggest that the top panel 15, 20 rests on one of the other panels 3, 13, 30 without hinges connecting same, so that when lifted, the top panel 15, 20 separates from the chest itself is freely movable relative to the chest. In contrast, the top panel 15, 20 is hingably connected to the intermediate section and remains connected to the chest and not freely movable relatively thereto, but rather only movable in a path defined by the hinges while remaining connected to the chest. Therefore, the sleeping platform is not formed simply and inexpensively by simply lifting placing the top panel on the floor to form the lower sleeping platform.”
This is not found persuasive. The way the claim is currently worded, Creveling reads on the claim. The top panel (Figure 5; 15 and 20) rests on the side panels (Figure 5; 13 and 21 being the side panels which 20 is shown resting on in Figure 5) as well as the front panel (the front panel under the new interpretation as set forth in the below rejection being the portion under the front hinges 32 which is not part of the base 13)(thus Creveling reads on “the top panel configured rest on one or more of the side panels and the front panel”) without hinges connecting the side panels and top panel when the chest is in the closed position (There are no hinges connecting 20 to 21 or the front panel portion under where hinges 32 attach headboard 30 to 20) (thus Creveling reads on “without hinges connecting same when the chest is in the closed position”). The top panel is freely moveable with respect to the chest in that it can be moved on and off the chest. The phrase, freely moveable does not require the top panel to be separate from the chest completely. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “the top panel configured rest on one or more of the side panels” should be - the top panel configured to rest on one or more of the side panels--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Creveling (US Patent 2577741).
Regarding claim 1, Creveling teaches a chest (Figure 1, Figure 2 as shown) configured to transition between an open position (Figure 6) and a closed position (Figure 2), the chest including an enclosure (Figure 4; 41) configured to store a foldable mattress supported by a sleeping platform when the foldable mattress is in an unfolded state (Figure 6), the chest comprising: a top panel (Figure 5; 15 and 20), a front panel (Figure 5, the portion which is directly under hinges 32 and would be coplanar with 30 is unfolded from 20), and side panels (Figure 3; 13 and 21), the top panel configured rest on one or more of the side panels and the front panel without hinges connecting same when the chest is in the closed position (Figure 5; top panel 20 portion rests on the front panel under the hinges 32 in the closed position (Examiner notes that hinges 32 connect 30 to the top and front panels, not the top and front panels to each other) and top panel also rests on side panels 21), and to be manually lifted off of the chest to separate the top panel from the chest such that the top panel is freely movable relative to the chest (Figure 5; the top panel can be freely moved relative to the chest and separated from the chest by being lifted off the top and moved as is shown with the head portion of the bed in Figure 5. The claim does not require the top panel to be detached from the chest completely) and can be subsequently positionable to form a lower portion of the sleeping platform when the chest is in the open position while a top portion of the top panel remains oriented in a same direction as prior to separation from the chest (Figure 5 shows the upper half of top panel being lifted off in the same orientation to form the upper portion of the sleeping platform and the other half 20 is lifted off in the same manner to form the lower portion of the sleeping platform (See Figure 6)).
Regarding claim 2, Creveling teaches the top panel includes legs extending in a direction perpendicular to a top surface of the top panel such that the top surface and the legs are liftable as one unitary piece off of the chest (Figure 5; 21).
Regarding claim 3, Creveling teaches the legs of the top panel are configured to support the lower portion of the sleeping platform (Figure 6; 21).
Regarding claim 8, Creveling teaches the foldable mattress, the foldable mattress configured to transition between a folded position and an unfolded position based on whether the chest is in the closed position and the open position, respectively (Figure 4 and Figure 6; 41).
Regarding claim 9, Creveling teaches the foldable mattress is in the folded position when stored in the enclosure (Figure 4; 41), and the foldable mattress is in the unfolded position when the foldable mattress is supported by the sleeping platform (Figure 6; 41).
Regarding claim 18, Creveling teaches a back panel (Figure 2; the portion under hinges 31) connected to the side panels such that the back panel is parallel to the front panel when the chest is in the closed position (Figure 2; the portion under hinges 31 is parallel to the portion under hinges 32 in Figure 4 are parallel).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creveling (US Patent 2577741) in view of Youngstrom (US Patent 8943624).
Regarding claim 16, Creveling does not teach at least one lift tray attached to one or more of the side panels and extending away from the chest, the at least one lift tray configured to support items placed thereon. Youngstrom teaches at least one lift tray attached to one or more of the side panels and extending away from the chest, the at least one lift tray configured to support items placed thereon (Figure 2; 32). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the side panels of Creveling to include holding trays as in Youngstrom in order to allow the user to place items in easy reach of the bed.
Regarding claim 17, Creveling does not teach the at least one lift tray includes a pair of lift trays each attached to a respective one of the sides panels. Youngstrom teaches the at least one lift tray includes a pair of lift trays each attached to a respective one of the sides panels (Figure 6 shows the drawers and panels may be on both sides of the bed). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the side panels of Creveling to include holding trays as in Youngstrom in order to allow the user to place items in easy reach of the bed.

Allowable Subject Matter
Claims 10-13 and 20 are allowed.
Claims 4-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673